Citation Nr: 1215086	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for loss of teeth, for compensation purposes. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to April 1982. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2004 rating decision issued by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the September 2010 Board decision remanded the claim for service connection for loss of teeth.  The ordered development has been completed and the claims file returned to the Board for further appellate adjudication.


FINDING OF FACT

The Veteran did not incur dental trauma in service; his loss of teeth in service was not due to loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.


CONCLUSION OF LAW

The criteria for service connection for residuals of a dental injury for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  
 
VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2004 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  A November 2006 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a November 2006 communication, and the claim was thereafter readjudicated in August 2008.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's representative indicated in a March 2012 Informal Hearing Presentation that the VA examination opinions (detailed below) were flawed in that they did not mention the Veteran's in-service tooth loss.  However, the Board notes that the representative incorrectly cites regulations concerning service-connection solely for the purpose of outpatient dental treatment.  As noted on the title page of this decision, the Veteran's claim before the Board is one for service connection for compensation purposes.  Thus, the relevant inquiry for the Veteran's claim is whether the Veteran's tooth loss is due to a service-connectable dental disability, namely tooth loss due to in-service trauma, as dictated by 38 C.F.R. § 4.150.  As indicated below, the VA examinations answered the relevant medical questions and thus additional remand is not necessary in this instance.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. §§ 3.381, 17.161.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Thus, the question is whether service connection for compensation purposes is warranted for any disability found under 38 C.F.R. § 4.150.  Missing teeth are compensable for rating purposes where the loss results from "bone loss through trauma or disease such as osteomyelitis[.]"  38 C.F.R. § 4.150, Diagnostic Code 9913, Note; see also Byrd v. Nicholson, 19 Vet. App. 388 (2005) (discussing history of 38 C.F.R. §§ 3.381, 4.150).  However, the Note immediately following also states that these ratings do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Id. 

To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566  (1997).

The Veteran's September 1979 service entry examination report shows that he had no missing teeth.  However, the May 1981 medical board examination report reveals that teeth # 1, 2, 3, 10, 13, and 32 were restorable, and teeth # 16, 17, 19, and 31 were missing.  Dental treatment during 1981 indicates caries on teeth # 3, 4, 5, 12, 13, 14, 17, 19, 20 and 30.  A dental record dated in November 1981 shows that tooth number 2 was extracted.  Treatment in December 1981 indicates an abscess on tooth number 13.

A VA treatment record from July 2005 indicates that the Veteran has some missing teeth. 

The Veteran was afforded a VA examination in October 2010.  He denied a history of trauma to the teeth.  He additionally stated that he had problems with his teeth since 1990-91, as his fillings began falling out and he had to have teeth extracted; he also indicated that he had not been treated by a dentist since the early 1990s.  The examiner indicated that there was no loss of bone of the maxilla, or malunion or nonunion of the maxilla, loss of bone of the mandible, nonunion or malunion of the mandible, loss of motion at the temporomandibular articulation, loss of bone of the hard palate, osteoradionecrosis, osteomyelitis, or tooth loss due to loss of substance of the body of the maxilla or mandible (other than loss due to periodontal disease).  The oral examination revealed numerous retained root fragments with severe bone loss; poor oral hygiene; supra and sub gingival calculus build-up; and heavy staining of the teeth.  The periodontal probing and x-rays demonstrated generalized severe periodontal disease.  The examiner opined that the condition of the Veteran's teeth was due to poor oral hygiene habits and lack of treatment and was not caused by or aggravated by active service.

The Veteran was afforded an additional VA examination in December 2011.  The examiner indicated that the only oral or dental condition that the Veteran has been diagnosed with is periodontal disease.  A panographic x-ray conducted in December 2011 revealed well-developed maxilla and mandible with multiple carious and broken teeth; moderate horizontal bone loss typical of that due to periodontal disease.  The examiner noted that there was no chronic osteomyelitis or osteoradionecrosis noted by history, clinically or on panorex; no loss of mandible or maxilla other than moderate periodontal bone loss noted clinically or on panorex; no nonunions or malunions noted; no limitation of motion observed; no loss of ramus, condyloid or coronoid processes noted on panorex; no loss of hard palate or loss of teeth due to loss of substance of the body of maxilla or mandible noted clinically or on panorex; all masticatory surfaces lost appeared to be lost due to caries or periodontal disease and can be replaced by suitable prostheses; and no bone loss appeared to be as a result of trauma or disease other than periodontis.

In a January 2012 addendum to the December 2011 VA examination, it was noted that the Veteran's in-service dental treatment consisted of routine fillings and cleanings and that there was no evidence of periodontal disease in-service.

Thus, the preponderance of the evidence shows that the Veteran's dental issues are the result of nonservice-connectable conditions, including carries and periodontal disease (i.e., gingivitis).  There is no indication of trauma to the Veteran's teeth during service nor does he even contend that he had in-service dental trauma.  The Board additionally notes that the only statement from the Veteran concerning his loss of teeth was in the context of the October 2010 VA examination, during which he related that his dental problems had begun in the early 1990s.  The Board additionally notes that there is no evidence of a dental condition which constitutes a VA dental disability for compensation purposes set forth in 38 C.F.R. § 4.150.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against finding that service connection for the Veteran's present dental condition is warranted because there is no evidence of record that the Veteran's loss of teeth in service was due to the loss of substance of body of maxilla or mandible as a result of trauma or disease such as osteomyelitis.  Rather, the preponderance of the evidence indicates that the loss of teeth was the result of periodontal disease and the VA examiner indicated that the Veteran's dental problems originate from poor hygiene.  Service connection for loss of teeth for compensation purposes is, therefore, not warranted.


ORDER

Entitlement to service connection for loss of teeth, for compensation purposes, is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


